Citation Nr: 1021294	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975 
and from April 1983 to January 2001.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision in 
which the RO denied the Veteran's claim for service 
connection for bilateral hearing loss. 

The Veteran testified before the undersigned at a March 2010 
Board hearing.  A transcript of that hearing has been 
reviewed and associated with the claims file.  

As a final preliminary matter, after certification of the 
appeal, in March 2010, the Board received new evidence.  Such 
evidence was accompanied by a waiver of RO consideration.  38 
C.F.R. § 20. 1304 (2009).


FINDING OF FACT

The Veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding that the Veteran's 
current bilateral hearing loss disability is related to 
service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Analysis

In general, in order to prevail on the issue of direct 
service connection there must be: (1) medical evidence of a 
current disability; (2) medical evidence, or in some cases 
lay evidence, of in-service occurrence or aggravation of a 
disease or injury; (3) and, medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the alternative, service connection may be established by 
a demonstrated continuity of symptomatology between a current 
disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991); see also 38 C.F.R. § 3.303.  A lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's most recent DD Form 214 indicates a primary 
specialty of aircraft 
manager.  The Veteran explained at his March 2010 hearing 
that he worked as a jet
engine mechanic and performed flight line maintenance.  He 
testified that he was
exposed to massive amounts of noise.  This is consistent with 
his official duties per his service documents.  Thus, noise 
exposure from jet engines and other flight line noise is 
found to be consistent with the circumstances of his service.   
See 38 U.S.C.A. § 1154(a).  As such, in-service noise 
exposure is conceded.  The remaining question, then, is 
whether there exists any current hearing loss disability that 
is related to such in-service exposure.

In the instant case, there is evidence of a current 
disability as a February 2010 audiologic evaluation shows 
results that satisfy the requirements for impaired hearing 
under the 38 C.F.R. § 3.385.  In addition, the Veteran 
testified at his March 2010 Board hearing that his hearing 
loss began in service and has continued since that time.  The 
Veteran is competent to report his observable hearing loss.   
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board 
finds that his statements regarding continuity of 
symptomatology are credible and persuasive here, especially 
in light of his known in-service duties.  It is additionally 
noted that he raised a claim for service connection in 2005, 
reasonably soon following his final separation from active 
service in 2001.    

Given the above, the Board finds that service connection for 
hearing loss is warranted.  In reaching this conclusion, the 
evidence is found to be at least in equipoise and the benefit 
of the doubt has been appropriately applied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for hearing loss is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


